DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 9/6/22 are acknowledged and entered. Claims 1-23 are pending. Claims 18-23 are added. Claims 10-17 were previously withdrawn from consideration.1 Claims 1-9 and 18-23 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karasik (US 2010/0176283, previously cited) in view of Gregory, et al. (US 2016/0327413, herein Gregory).2	Regarding claim 1, Karasik teaches a recorder for use with a rotating machine having a shaft, the recorder comprising: 	a frame assembly comprising, 	a base (paragraph 0012: apparatus), and 	a reel axle supported on the base (paragraph 0014: spool axis 26); 	a reel rotatably mounted on the reel axle and that is coaxial with the shaft (paragraph 0014: spool 24); 	a strip of recording medium having a portion selectively wound onto the reel and a free end coupled to the shaft (paragraph 0015: tape 22); and 	markings on a surface of the recording medium that reflect a distance from the free end and an amount of rotation of the shaft in the time since the free end was attached to the shaft (paragraph 0016: indicia 34).	Karasik does not explicitly teach markings that visually indicate occurrence of rotation of the shaft.	Gregory teaches teach markings that visually indicate occurrence of rotation of the shaft (paragraph 0044).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Karasik and Gregory, because such a combination allows for absolute measure of the angle of rotation (paragraph 0004 of Gregory).	Regarding claim 2, Karasik further teaches the rotating machine is dormant (paragraph 0017).	Regarding claim 5, Karasik further teaches the markings comprise a changes of a pattern of a surface of the strip (paragraph 0017).	Regarding claim 6, Karasik further teaches the changes in pattern are disposed at a designated locations on the strip (paragraph 0017).	Regarding claim 7, Karasik further teaches the markings comprise metered indications of length (paragraph 0017).	Regarding claim 8, Karasik further teaches the frame assembly is secured to the rotating machinery by an attachment that comprises a coupling selected from the group consisting of a strap, a magnet, and combinations thereof (paragraph 0016).	Regarding claim 9, Karasik further teaches the frame assembly is disposed on a surface on which the rotating machine is supported (paragraph 0016).	Regarding claim 18, Gregory further teaches the strip of recording medium is partitioned into segments that are visually distinguishable from one another by markings on each of the segments that differ from markings on adjacent ones of the segments, and wherein a length of one of the segments is substantially equal to a circumference of the shaft (paragraph 0045).	Regarding claim 19, Gregory further teaches the distance from the free end of the strip to visible portions of the strip of recording medium provides a visual indication of the amount shaft has rotated since the free end was secured to the shaft (paragraph 0044).	Regarding claim 20, Gregory further teaches the distance from the free end of the strip to visible portions of the strip of recording medium provides a visual indication of the amount shaft has rotated since the free end was secured to the shaft (paragraph 0044).	Regarding claim 21, Gregory further teaches lengths of each of the segments are substantially the same as a circumference of the shaft, so that in the time since the free end was attached a number of rotations of the shaft can be readily obtained based on a visible color or pattern in combination with a knowledge of a color and/or pattern sequence of the segments (paragraph 0044).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Karasik in view of Gregory and in further view of Gadepalli (US 2014/0034721, previously cited).3	Regarding claim 3, Karasik in view of Gregory teaches the recorder of claim 1, as discussed above.	Karasik in view of Gregory does not explicitly teach the markings comprise changes in color of a surface of the strip.	Gadepalli teaches the markings comprise changes in color of a surface of the strip (paragraph 0009).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Karasik in view of Gregory and Gadepalli, because such a combination allows the user to track changes to the system (paragraph 0009 of Gadepalli).	Regarding claim 4, Gadepalli further teaches the changes in color are disposed at a designated locations on the strip (paragraph 0009).
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new grounds of rejection. New reference Gregory has been used to teach the newly added limitations and claims. See above.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 In addition to the cited paragraphs of each reference, please see also the associated figures.
        3 In addition to the cited portions, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.